Citation Nr: 1825261	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO. 15-22 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a sleep disorder.

2. Entitlement to service connection for ischemic heart disease (IHD), to include secondary to exposure to herbicides.


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1953 to August 1978, to include service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Waco Texas Regional Office (RO) and an August 2012 rating decision by the Louisville, Kentucky RO of the Department of Veterans Affairs (VA). The RO in Louisville, Kentucky now has jurisdiction over both matters.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


REMAND

The Veteran contends that his sleep apnea was caused by his military service. The Veteran was given a VA examination for sleep apnea in April 2012. The medical opinion and rationale only addressed service connection for sleep apnea in association with carcinogens and the contaminated drinking water at Camp Lejeune. However, in the November 2012 notice of disagreement (NOD), the Veteran provided a written statement that he did not intend for his sleep apnea claim to be associated with his Camp Lejeune contaminated water claim. Since, the examination did not address direct service connection for sleep apnea, the April 2012 examination is inadequate and a new examination is warranted. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Regarding the claim for service connection for ischemic heart disease, the Veteran's medical records reflect that he has been diagnosed with additional cardiac conditions and underwent cardiac related procedures since his last VA examination in July 2011. However, it is unclear whether these cardiac conditions fall within the scope of ischemic heart disease. Thus, a new examination is warranted to determine whether the Veteran has a diagnosed heart disability for which presumptive service connection would be warranted. Furthermore, one of these cardiac procedures included the placement of a cardiac pacemaker for a second degree (Mobitz II) atrioventricular block. Since the claim is being remanded for VA cardiac examination, the examiner should determine if the underlying atrioventricular block requiring the pacemaker is also related to the Veteran's service to include exposure to herbicides.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to obtain a supplemental medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea is causally related service to include as secondary to any service-connected disability. Forward the claims file and copies of all pertinent records to the examiner. All indicated examinations and testing should be completed as necessary.

The examiner is advised that the Veteran is competent to provide evidence of symptomatology readily apparent to him, regardless of whether the symptoms are noted in the service medical records or on the date of examination.

The examiner may NOT rely on the absence of a medical record or evidence of medical treatment as the sole rationale for any negative medical nexus opinion.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale. If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

2. Schedule the Veteran for a VA examination to obtain an opinion as to the current nature and likely etiology of any cardiac disability. Copies of all pertinent records should be made available to the examiner for review. If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an examination, to include any necessary testing.

After reviewing the record, the examiner should answer the following:
  
(a) Identify all currently diagnosed cardiac conditions.

(b) Do any of the Veteran's diagnosed cardiac conditions fall within the scope of arteriosclerotic heart disease or ischemic heart disease?

The examiner's attention is directed to (i) medical records dated July 15, 2015 with a receipt date of June 29, 2017 where the Veteran sought medical attention at a VA emergency department for chest pain and was sent to a cardiac catheterization laboratory, and; (ii) November 21, 2016 cardiology note interpreting the Veteran's cardiac catheterization results as, non-obstructive disease, delayed filling with "endothelial dysfunction" responded to nitroglycerin. Mobitz II block noted.

(c) Is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed cardiac condition had its onset in or is otherwise related to the Veteran's active duty service, to include his presumed exposure to herbicides?

The examiner is specifically asked to discuss the significance of the Veteran's pacemaker implantation for his second degree atrioventricular heart block (Mobitz II) and whether the underlying need for a pacemaker is related to the Veteran's active duty service, to include his presumed exposure to herbicides.
(d) If the answer to (c) is no, is it at least as likely as not (50 percent or greater probability) any currently diagnosed cardiac condition is caused or aggravated by the Veteran's service-connected Parkinson's disease?  

The examiner is informed that aggravation here is defined as any increase in disability. If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

Any opinion expressed by the VA examiner should be accompanied by a complete rationale. If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

3. Thereafter, readjudicate the Veteran's claim. If any benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case and an opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




